Townsend, J.
( after stating the facts). The evidence in this case shows the bull was killed by an engine or train in the night, and that, at the point where he was killed, the track was clear for a distance of 50 feet on each side of the track, and that the bull could have been seen for a distance from a quarter to one-half of a mile by the engineer had he been on the lookout. These circumstances tended strongly to show negligence, and from which we think the jury could rightfully infer negligence. We think this evidence was properly allowed to go to the jury, and under the charge of the court, which, in our opinion, states the law correctly, the jury were justified in returning a verdict for the plaintiff. The defendants introduced no evidence whatever, and, if there were any circumstances in its favor, the information was all with them. “It is a well-settled rule of evidence that when the circumstances in proof tend to fix a liability on a party who has it in his *674power to offer evidence of all the facts as they existed, and rebut the inferences which the circumstances in proof tend to establish, and he fails to offer such proof, the natural conclusion is that the proof, if produced, instead of rebutting, would support, the inferences against him, and the jury is justified in acting upon that conclusion.” Railway Co. vs Ellis, 10 U. S. App. 643, 4 C. C. A. 454, and 54 Fed. 481. All the questions set forth in the specifications of error have been fully decided in the United States court of appeals in the foregoing cited case, and in the following cases: Railway Co. vs Johnson, 10 U. S. App. 629, 4 C. C. A. 447, and 54 Fed. 474; Railway Co. vs Washington, 4 U. S. App. 121, 1 C. C. A, 286, and 49 Fed. 347; Railway Co. vs Elledge, 4 U. S. App. 136, 1 C. C. A. 295, and 49 Fed. 356. The judgment is therefore affirmed.
Party having evidence and failing to produce It. Inference.
Springer, C. J., and Clayton and Thomas, JJ., concur.